Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 1 of 17 PageID #: 351




                            EXHIBIT A
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 2 of 17 PageID #: 352




                              UNITED STATES DISTRICT COURT
                                           FOR THE
                                  DISTRICT OF RHODE ISLAND


  LEMUEL O. TAYLOR,
            Plaintiff,
      v.                                                              C.A. No.: 18-436

  PATRICIA A. COYNE-FAGUE, alias,
  individually and in her official capacity as
  Director of the Rhode Island Department of
  Corrections, STATE OF RHODE ISLAND, by
  and through its treasurer, Seth Magaziner,
  JEFFREY ACETO, individually and in his
  official capacity as Warden at the Dept. of
  Corrections, WALTER DUFFY, alias,
  individually and in his official capacity as
  correctional officer at the Dept. of Corrections,
  STEVEN CALISE, alias, individually, CO NUNO
   FIGUEIREDO, individually, CO “BASTIEN”,
  individually, CO “BARBER”, individually,
  CO “MARVILLIE”, individually, CO “CRAIG”,
  individually, and JOHN DOES 1-5 alias,
  individually and in their official capacity as
  correctional officers at the Dept. of Corrections,
                  Defendants.


         PLAINTIFF’S SECOND AMENDED COMPLAINT AND JURY DEMAND

                                       Preliminary Statement

  1. This is a civil action brought by the Plaintiff seeking compensatory and punitive damages as

     well as counsel fees and costs for acts and omissions of Defendants in violation of the Fourth,

     Eighth, and Fourteenth Amendments to the United States Constitution, actionable pursuant to

     42 U.S.C. §1983, and Article 1, §§ 2 and 8 of the Rhode Island Constitution, directly actionable

     in accordance with Jones v. State of Rhode Island, 724 F. Supp. 25 (D.R.I. 1989). Additionally,

     Plaintiff is seeking relief for the same acts and omissions of Defendants amounting to

     negligence and for acts and omissions of Defendants Walter Duffy, Jeffrey Aceto, Steven

                                            Page 1 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 3 of 17 PageID #: 353




     Calise, Nuno Figueiredo, “Barber”, “Marvillie”, “Craig”, “Bastien”, and John Does 1 through

     5 amounting to negligence, gross negligence, assault, and battery, actionable under Rhode

     Island General Laws § 9-31-1, and excessive force, actionable under R.I. General Laws § 12-

     7-8.

                                   JURISDICTION AND VENUE

  2. This Court has original subject matter jurisdiction over the claims in this complaint that allege

     violations of 42 U.S.C. § 1983 (civil rights claims) pursuant to 28 U.S.C. § 1331.

  3. This Court has supplemental jurisdiction over the claims within this complaint that arise under

     state law, pursuant to 28 U.S.C. § 1367.

  4. Venue is proper in this Court because, on information and belief, the Defendants reside or may

     be found in the District of Rhode Island in compliance with the requirements set forth in 28

     U.S.C. §1391. Venue is also proper because a substantial part of the events or omissions giving

     rise to the claims occurred in the District of Rhode Island.

                                         Jury Trial Demanded

  5. Plaintiff demands a trial by jury on all counts so triable.

                                               PARTIES

  6. At all times relevant, Plaintiff was a resident of the State of Rhode Island.

  7. Defendant Patricia A. Coyne-Fague ("Coyne-Fague"), alias, is a citizen and resident of the

     State of Rhode Island and of the United States. Coyne-Fague is sued herein individually and

     in her official capacity and, at all relevant times pertinent hereto, was the Acting Director of

     the Rhode Island Department of Corrections (“DOC”). Coyne-Fague had actual or constructive

     knowledge of violations of Plaintiff’s constitutional rights and knew or had constructive notice

     of the practices that led to them. She did not act to stop or curb them. She created, maintained,


                                              Page 2 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 4 of 17 PageID #: 354




     or implemented policies or customs acquiescing to, allowing, encouraging, or ratifying these

     unlawful acts.

  8. Defendant Warden Jeffrey Aceto (“Defendant Aceto”; “Warden Aceto”) is liable on bases

     similar to Defendant Coyne-Fague given the responsibilities and supervisory authority inherent

     in his position as Warden of the Maximum Security Facility and the acts or omissions described

     herein. Warden Aceto is sued individually and in his official capacity as Warden.

  9. Defendant State of Rhode Island is sued on the basis of official acts and omissions committed

     by employees and agents of the DOC, a department established to provide for the custody,

     care, discipline, training, treatment, and study of persons committed to state correctional

     institutions pursuant to R.I. Gen. Laws § 42-56-1 et. seq. At all relevant times hereto, DOC

     employed the named individual defendants either as employees or contract agents. Defendant

     State is subject to the jurisdiction of this Court in accordance with the State of Rhode Island’s

     express waiver of sovereign immunity pursuant to R.I. Gen. Laws §9-31-1 and other applicable

     law. Marrapese v. State, 500 F.Supp. 1207, 1221-23 (D.R.I. 1980).

  10. Correctional Officer (“CO”) Defendants Walter Duffy, Steven Calise, Nuno Figueiredo,

     “Bastien”, “Barber”, “Marvillie”, “Craig”, and John Does 1 through 5, whose acts or omissions

     were responsible for or caused or contributed to the harm and damages sustained by Plaintiff

     as alleged herein, are sued individually and in their official capacity, and were at all times

     relevant herein duly appointed and acting officers, servants, employees, and agents of the

     Rhode Island Department of Corrections, an agency of the State of Rhode Island. At all times

     relevant herein, the individual defendants were acting under color of laws, statutes, ordinances,

     regulations, policies, customs, and/or usages of the State of Rhode Island and RI DOC, in the

     course and scope of their duties and functions as officers, agents, servants, and employees of


                                             Page 3 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 5 of 17 PageID #: 355




     the RI DOC, were acting for, on behalf of, and with the power and authority vested in them

     by, the State of Rhode Island and the RI DOC, and were otherwise performing and engaging

     in conduct incidental to the performance of their lawful functions in the course of their duties.

  11. Unless otherwise specified, the term “Defendants” as hereinafter used shall refer collectively

     to each and every Defendant named or described in the instant action.

  12. The term “correctional officer” or “CO” is used broadly to include all officer ranks and

     members of the Special Investigations Unit.

  13. Unless otherwise specified, the term “individual Defendants” as hereinafter used shall refer

     collectively to each and every Defendant named or described in the instant action except the

     Defendant State.

  14. The true names of Defendants denoted by “[LAST NAME]” or “Doe” are unknown to Plaintiff

     who therefore sues said Defendants by such fictitious or approximate names. Plaintiff further

     alleges that each of the said Defendants are also responsible for the acts and occurrences

     hereinafter set forth. Plaintiff will amend this Complaint to show their true names and

     capacities when the same are ascertained, as well as the manner in which each fictitious

     Defendant is responsible for the damages sustained by Plaintiff.

                                               FACTS

  15. At all times relevant, Plaintiff Lemuel O. Taylor was a Virginia inmate serving time in Rhode

     Island under the interstate compact (ICAOS). Unless stated otherwise, all events giving rise to

     Plaintiff’s Second Amended Complaint transpired in the RI DOC facilities.




                                             Page 4 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 6 of 17 PageID #: 356




                          Disclosure of Cooperation with Law Enforcement

  16. It is common knowledge that providing evidence to law enforcement—“snitching”—is

     dangerous business, particularly within certain communities. In the prison context, for

     instance, to be labeled as a “snitch” puts one at especially high risk of serious bodily injury.

  17. Plaintiff Taylor was transferred to Rhode Island DOC custody in August of 2017.

  18. In September of 2017, while at the Intake Service Center, Defendant Correctional Officer

     “Craig” (“CO Craig”; “Defendant Craig”) made numerous verbal remarks that put Plaintiff in

     reasonable fear for his wellbeing, including outright stating “I don’t like you; I don’t like

     Virginia inmates.”

  19. On September 17, 2017, Defendant Craig announced to the attention of a large group of

     inmates with gang affiliations known to DOC that Plaintiff was an “out-of-state snitch,”

     implying that Plaintiff had a history of cooperation with law enforcement, and further, that

     Plaintiff was already “working with” investigators from RI DOC Special Investigations Unit

     (SIU).

  20. Defendant Craig’s malicious or reckless disclosure caused Plaintiff to be assaulted and beaten

     by at least two (2) inmates later that same day.

  21. Later that week Plaintiff was transferred to the Maximum Security facility where Defendant

     CO Walter Duffy propositioned Plaintiff to become his “snitch.”

  22. Plaintiff unambiguously refused Defendant Duffy’s entreaty, which drew Defendant’s ire.

     Duffy boasted to Plaintiff that he “could make things very hard” for Mr. Taylor at Maximum

     Security, and then commenced a campaign of retaliatory harassment and assault consisting of

     repeatedly using and tolerating racist nicknames for Plaintiff over Plaintiff’s repeated


                                             Page 5 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 7 of 17 PageID #: 357




     objections, repeatedly and baselessly ordering Plaintiff’s person and cell searched for

     nonexistent weapons, causing the attendant sullying and destruction of Plaintiff’s property,

     legal paperwork, mail, pictures of family members, clothing, and other valuable and

     meaningful items within Plaintiff’s lawful possession, along with other threats of further harm.

  23. When Plaintiff complained or “grieved” relative to Defendant Duffy’s conduct, Duffy would

     see that Plaintiff was sent to solitary confinement or the Disciplinary Confinement Unit

     (“DCU”; “segregation”) as it is sometimes called euphemistically. This pattern obtained

     numerous times during Plaintiff’s stay at Maximum Security in 2017-2018.

  24. During one of his stints in DCU, Plaintiff was approached by Defendant SIU Investigator Nuno

     Figueiredo, who indicated to Plaintiff that he had the power to end the harassment and assault

     from the other officers and inmates if Plaintiff would just agree to be Defendant’s “eyes and

     ears” in the cellblock, implying that he wanted Plaintiff to actively monitor and report to

     Defendant any observations of illegal activity of other inmates.

  25. Plaintiff unambiguously declined Defendant Figueiredo’s invitation.

  26. In response to Plaintiff’s declination, Defendant Figueiredo retaliated by using a pen to write

     his direct phone number in large font on the outside of Plaintiff’s forearm, while Plaintiff’s

     arms were shackled at the wrists, in such a size that the number would be visible to all as he

     shuffled through the facility back to his cell, literally branding Plaintiff as a “snitch.”

  27. The SIU phone number is well known within the local inmate population as the “snitch

     hotline.”

  28. Plaintiff was released from the DCU shortly thereafter, but Defendant Figueiredo demanded

     that Plaintiff contact him by that coming Friday.


                                              Page 6 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 8 of 17 PageID #: 358




  29. Plaintiff never contacted Defendant Figueiredo, and the following Monday Plaintiff was

     locked back in DCU.

  30. Defendant Warden Aceto visited Plaintiff in response to a complaint or grievance he filed over

     the incident with Defendant Figueiredo.

  31. Rather than taking any corrective action at all, Defendant Aceto made things worse for

     Plaintiff. Defendant Aceto made a verbal statement to Plaintiff to the following effect: “I know

     who you are, and I don’t like you. I don’t like Virginia inmates. I don’t know why they keep

     sending you all out here. All Virginia inmates are nothing but trouble.”

  32. Plaintiff is informed and believes that he correctly perceived Defendant Aceto’s remark as a

     practical license for correctional officers to continue to mistreat and abuse him with impunity.

  33. In January of 2018, while Plaintiff was in the “day room” area at Maximum Security along

     with many other inmates, Defendant CO “Barber” announced to the attention of the entire

     room, that Plaintiff was a “snitch,” threatened to break Plaintiff’s jaw, boasted that he could

     do so and get away with it, and graphicly described other contemplated bodily harm and

     mutilation he would like to visit upon Plaintiff.

  34. Plaintiff repudiated the odious allegation, which caused Defendant “Barber” to become

     enraged, enter Plaintiff’s cell, and proceed to destroy articles of clothing and toiletries

     belonging to Plaintiff under the guise of a “search” for alleged contraband.

  35. Plaintiff reported the incident to the Lieutenant on duty, but later that same night, Defendant

     Barber returned to Plaintiff’s cell and continued to threaten and harass Plaintiff, causing

     Plaintiff great anxiety and fear for his safety.




                                              Page 7 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 9 of 17 PageID #: 359




  36. In July of 2018, at the High Security Facility, Defendant CO Steven Calise permitted a

     particularly volatile inmate to access Plaintiff’s legal paperwork, in violation of DOC policy.

     The inmate read the paperwork, called Plaintiff a “snitch,” and made several open threats to

     Plaintiff’s safety.

  37. Plaintiff, in great fear, reported the threats and the conduct of Defendant Calise to the attention

     of several correctional officers and other DOC personnel, including SIU.

  38. On information and belief, DOC took no corrective or disciplinary action whatsoever in

     response to Plaintiff’s many complaints.

  39. Plaintiff was assaulted and battered by this inmate a few weeks later in August 2018.

                                  Suborning Racism and Hate Crime

  40. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  41. Defendants Duffy and John Does Correctional Officers 1-5 routinely referred to Plaintiff, who

     is of African-American decent, as “boy” despite Plaintiff’s repeatedly objecting to the racist

     term.

  42. During December 2017, while in solitary confinement at the Maximum Security facility,

     Defendant CO “Bastien” accosted Plaintiff and accused him of being a “snitch.” When Plaintiff

     asked him to leave, Defendant Bastien drew Plaintiff’s attention to a tattoo on Defendant’s

     forearm depicting the image of a noose hanging from the branch of a tree. Defendant Bastien

     then explained that his tattoo meant “hang niggers”.

  43. Plaintiff reported the incident to CO Spears who confirmed to Plaintiff that Defendant Bastien

     does in fact have a tattoo on his forearm depicting a noose hanging from a tree, and instructed

     Plaintiff to file a grievance.


                                              Page 8 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 10 of 17 PageID #: 360




  44. On information and belief, another CO confirmed to Plaintiff the existence of Bastien’s noose

     tattoo and shared his perception that Defendant Bastien is known to be racist.

  45. As advised, Plaintiff filed a grievance against Defendant Bastien alleging the facts as described

     above. However, the grievance was denied and dismissed as “unfounded” because the date of

     incident Plaintiff supplied on the grievance form was allegedly incorrect.

                                   Sexual Harassment and Battery

  46. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  47. During April 2018, at the High Security Facility, Defendant CO “Marvillie” escorted Plaintiff

     to a dentist appointment.

  48. While Plaintiff was seated in the examination chair, Defendant complemented Plaintiff’s

     muscular definition and proceeded to squeeze and caress Plaintiff’s biceps.

  49. Plaintiff verbally objected, but Defendant continued to make lascivious statements to Plaintiff

     and molest his person.

  50. Plaintiff reported the incident and was informed that DOC has received other complaints of

     similar conduct on the part of this Defendant CO.

                                     Acting Director of the DOC

  51. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  52. As Acting Director, Coyne-Fague is statutorily responsible for the overall management,

     administration, and supervision of the Rhode Island prison system pursuant to R.I. Gen. Laws

     § 42-56-10 et. seq.




                                             Page 9 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 11 of 17 PageID #: 361




  53. Pursuant to R.I.G.L. §42-56-1, et seq., Defendant Coyne-Fague, in her capacity as Director of

     the DOC, is the chief policy-making official of the DOC and she is responsible for

     promulgating and implementing DOC rules and regulations.

  54. Pursuant to R.I.G.L. §42-56-10, Defendant Coyne-Fague, in her capacity as Director of the

     DOC, is responsible for, inter alia, the hiring, training, supervision, and discipline of all

     employees of the DOC, including the individual Defendants, as well as for the overall

     management of the DOC.

  55. On information and belief, Defendant Coyne-Fague delegates, in whole or in part, her

     foregoing described responsibilities under R.I.G.L. §42-56-1, et seq. to other employees and

     agents of the DOC, including the individual Defendants.

                        Official Policy and Conduct of Defendant Coyne-Fague

  56. The customs, practices, and policies complained of herein constitute an official policy or

     custom of the Defendant State that was promulgated, created, acquiesced to, permitted,

     condoned, encouraged, or ratified by the chief policy-making official of the DOC, Defendant

     Coyne-Fague.

  57. Defendants failed to properly select, train, instruct, supervise and discipline employees and

     agents of the DOC, including the individual Defendants, relative to the proper maintenance of

     confidentiality with respect to inmate cooperation with law enforcement, review of inmate

     grievances regarding correctional officer misconduct, protecting inmates from unreasonable

     risks of harm, protecting inmates who cooperate with law enforcement, investigating sexual

     assault of inmates by correctional officers, and preventing racially-motivated hate crime by

     correctional officers.


                                           Page 10 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 12 of 17 PageID #: 362




  58. The Defendant State is liable in tort under the doctrine of respondeat superior for the acts and

     omissions of its agents, including, but not limited to, the individual Defendants, committed

     within the scope of their employment, which proximately caused the harm of which Plaintiff

     complains.

                                          Harm and Damages

  59. Plaintiff incorporates and realleges the preceding paragraphs as if fully set forth herein.

  60. Defendants' acts and omissions as aforesaid violated clearly established constitutional or

     statutory rights of Plaintiff, of which Defendants knew or should have known. Furthermore,

     at all times relevant, Defendants knew or should have known that their conduct would cause

     or contribute to the deprivation of Plaintiff’s clearly established constitutional or statutory

     rights.

  61. At all relevant times, Defendants acted intentionally, willfully, wantonly, maliciously, or with

     reckless or callous indifference or gross negligence amounting to deliberate indifference to

     Plaintiff’s constitutional or statutorily protected rights.

  62. The harm suffered by Plaintiff as a result of the acts and omissions of Defendants, including

     without limitation those described above, includes, on information and belief, permanent

     anxiety and mental anguish.

  63. As a result of the acts and omissions of Defendants, including without limitation, those set

     forth above, Plaintiff sustained personal injuries and has endured and will continue to endure

     great pain and suffering, incur expenses for medical care and treatment, and suffer other great

     damage.




                                              Page 11 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 13 of 17 PageID #: 363




                                       CLAIMS TO RELIEF

                                            COUNT ONE

           Violation of the Right to Equal Protection, Actionable under 42 U.S.C. §1983

  64. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  65. Defendants, acting under the color of state law, by their individual or concerted acts and

     omissions, including but not limited to those described herein, have deprived the Plaintiff of

     his rights to equal protection, causing the Plaintiff to suffer harm as aforesaid, and have thereby

     deprived the Plaintiff of rights secured under the Fourteenth Amendment to the United States

     Constitution, actionable pursuant to 42 U.S.C. §1983.

                                            COUNT TWO

  Violation of the Right to Equal Protection under Article 1, §2 of the Rhode Island Constitution

  66. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  67. Defendants, acting under the color of state law, by their individual or concerted acts and

     omissions, including but not limited to those described herein, have deprived the Plaintiff of

     his rights to equal protection, causing the Plaintiff to suffer harm as aforesaid, and have thereby

     deprived Plaintiff of rights secured under Article 1, §2 of the Rhode Island Constitution.

                                          COUNT THREE

          Violation of the Right to Be Free from Unreasonable Searches and Seizures under the
                           Fourth Amendment of the United States Constitution

  68. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  69. Defendants, acting under the color of state law, by their individual or concerted acts and

     omissions, including without limitation those described herein, have deprived Plaintiff of his


                                             Page 12 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 14 of 17 PageID #: 364




     right to be free from unreasonable searches and seizures, causing Plaintiff to suffer harm as

     aforesaid, and have thereby deprived Plaintiff of rights secured under the Fourth Amendment

     to the United States Constitution, actionable pursuant to 42 U.S.C. §1983.

                                           COUNT FOUR

                                      Battery (State Tort Claim)

  70. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  71. Defendants Figueiredo and “Marvillie”, by their individual or collective acts, including but not

     limited to those alleged herein, intentionally touched Plaintiff with the intent to harm or offend

     Plaintiff, without his consent, or with involuntary consent obtained by coercion, thereby

     proximately causing the Plaintiff to sustain damages as alleged herein, actionable under R.I.

     Gen. Laws. § 9-31-1.

                                            COUNT FIVE

              Violation of the Right of Freedom from Cruel and Unusual Punishment
                                       under 42 U.S.C. §1983


  72. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  73. Defendants, acting under the color of state law, by their individual and/or concerted acts or

     omissions, including but not limited to those described herein, have deprived the Plaintiff of

     his right to be free from cruel and unusual punishment, causing Plaintiff to suffer harm as

     aforesaid, and have thereby deprived the Plaintiff of rights secured under the Eight and

     Fourteenth Amendments to the United States Constitution, actionable pursuant to 42 U.S.C.

     §1983.




                                             Page 13 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 15 of 17 PageID #: 365




                                             COUNT SIX

  Violation of the Right of Freedom from Cruel and Unusual Punishment under Article 1, §8 of
                                  the Rhode Island Constitution


  74. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  75. Defendants, acting under the color of state law, by their individual and/or concerted acts and/or

     omissions, including but not limited to those described herein, have deprived Plaintiff of his

     right to be free from cruel and unusual punishment, causing the Plaintiff to suffer harm as

     aforesaid, and have thereby deprived Plaintiff of rights secured under Article 1, §8 of the Rhode

     Island Constitution.

                                           COUNT SEVEN

                   Intentional Infliction of Emotional Distress (State Tort Claim)

  76. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  77. Defendants, along with several “John Doe” CO Defendants, by their individual or collective

     acts, including but not limited to those alleged herein, intentionally or recklessly engaged in

     outrageous conduct against Plaintiff with the intent to cause Plaintiff severe emotional distress,

     or with deliberate disregard with a high degree of probability that emotional distress would

     follow, thereby proximately causing Plaintiff to sustain damages as alleged herein, actionable

     under R.I. Gen. Laws. § 9-31-1 and Jalowy v. Friendly Home, 818 A.2d 698, 707 (R.I. 2003);

     DiBattista v. State, 808 A.2d 1081, 1088 (R.I. 2002); Clift v. Narragansett TV L.P., 688 A.2d

     805, 812 n.5 (R.I. 1996).




                                             Page 14 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 16 of 17 PageID #: 366




                                           COUNT EIGHT

                                 Excessive Force (State Tort Claim)

  78. Plaintiff incorporates and realleges all paragraphs above and below as if fully set forth herein.

  79. Defendants, by their individual or collective acts, including but not limited to those alleged

     herein, intentionally or recklessly used greater force than necessary to detain Plaintiff, and used

     unreasonable or unnecessary force in making an arrest, thereby proximately causing the

     Plaintiff to sustain damages as alleged herein, actionable under R.I. Gen. Laws. § 12-7-8.

                                           Prayer for Relief

         WHEREFORE, the Plaintiff prays that this Court grant the following relief:

  80. A declaratory judgment declaring that the Defendants, in the manner described herein,

     subjected the Plaintiff to violations of his rights under the Fourth, Eighth, and Fourteenth

     Amendments to the United States Constitution and Article 1, §§2 and 8 of the Rhode Island

     Constitution;

  81. For an order directing the Defendants to set forth constitutionally-permissible policies and

     procedures with respect to the protocol and procedure for protecting confidentiality of inmate

     cooperation with law enforcement, protecting inmates from unreasonable risks of serious harm,

     handling inmate complaints of officer misconduct, and preventing racist hate crimes by

     correctional officers;

  82. An award of compensatory damages;

  83. An award of punitive damages;

  84. An award of any other damages or relief available under applicable law;



                                             Page 15 of 16
Case 1:18-cv-00436-MSM-PAS Document 41 Filed 02/05/20 Page 17 of 17 PageID #: 367




  85. An award of reasonable attorney's fees and costs of litigation to Plaintiff pursuant to 42 U.S.C.

     §1983; and/or other applicable law; and,

  86. Such other and further relief as this Court deems just and proper.

                                    Designation of Trial Counsel

  87. Plaintiff hereby designates Jesse W. Duarte, Esquire, as trial counsel.

                                                             Respectfully Submitted,
                                                             LEMUEL O. TAYLOR
                                                             By his attorney:

       Dated: December 11, 2019                              /s/ Jesse W. Duarte, Esq.
                                                             Jesse W. Duarte, Esq., #8978
                                                             DUARTE LAW FIRM, LLC
                                                             55 Pine Street
                                                             Providence, RI 02903
                                                             P: 401.323.7240
                                                             F: 401.256.5173
                                                             JWD@401NOTGUILTY.COM
                                   CERTIFICATE OF SERVICE

         I hereby certify that I caused the within document to be filed through the ECF system on

  December 11, 2019, and that notice will be sent electronically to all counsel who are registered

  participants identified on the mailing information for C.A. No. 18-436.

                                                                /s/ Jesse W. Duarte

                                [VERIFICATION FORTHCOMING]




                                             Page 16 of 16
